Exhibit 10.8    .REAFFIRMATION AND RATIFICATION AGREEMENT    September 28, 2007 
  Laurus Master Fund, Ltd.  c/o Laurus Capital Management, LLC  355 Madison
Avenue  New York, New York 10017    Ladies and Gentlemen:              Reference
is made to the (a) Securities Purchase Agreement dated as of November 30,  2005
by and between eLEC Communications Corp., a New York corporation (the
“Company”),  and Laurus Master Fund, Ltd., a Cayman Islands company (“Laurus”)
(as amended, modified or  supplemented from time to time, the “November 2005
Securities Purchase Agreement”); (b)  Securities Purchase Agreement dated as of
May 31, 2006 by and between the Company and  Laurus (as amended, modified or
supplemented from time to time, the “May 2006 Securities  Purchase Agreement”
and together with the November 2005 Securities Purchase Agreement,  the “Laurus
Securities Purchase Agreements” and each a “Laurus Securities Purchase 
Agreement”); (c) the Subsidiary Guaranty dated as of February 8, 2005 made by
Telecarrier  Services, Inc., a Delaware corporation (“Telecarrier”), Vox
Communications Corp., a Delaware  corporation (“Vox”), New Rochelle Telephone
Corp, a New York corporation (“New  Rochelle”), AVI Holding Corp, a Texas
corporation (“AVI”) TelcoSoftware.com Corp., a  Delaware corporation (“Telco”)
and Line One, Inc. a New York corporation (“Line One”, and  together with Vox,
AVI and Telco, the “Guarantors”) in favor of Laurus (as amended, modified  or
supplemented from time to time, the “Subsidiary Guaranty”), (d) Master Security 
Agreement dated as of February 8, 2005 made by the Company, the Guarantors,
Telecarrier and  New Rochelle in favor of Laurus (as amended, modified or
supplemented from time to time, the  “Master Security Agreement”) and (e) Stock
Pledge Agreement dated as of February 8, 2005  made by the Company, in favor of
Laurus (as amended, modified or supplemented from time to  time, the “Stock
Pledge Agreement”) (the Securities Purchase Agreements, the Subsidiary 
Guaranty, the Master Security Agreement and the Stock Pledge Agreement,
collectively, the  “Existing Laurus Agreements”).              To induce (a)
Kallina Corporation (“Kallina”), Valens Offshore SPV II, LLC (“Valens”,  and
collectively with Kallina, the “Purchasers”) and LV Administrative Services,
LLC, as  administrative and collateral agent for the Purchasers (the “Agent”) to
provide financial  accommodations to the Company and enter into (i) that certain
Securities Purchase Agreement  dated as of the date hereof among the Company,
the Purchasers, the other purchasers from time  to time party thereto and the
Agent (as amended, modified or supplemented from time to time,  the “September
2007 Securities Purchase Agreement”) and (ii) the Related Agreements (as 
defined in the September 2007 Securities Purchase Agreement, together with the
September  2007 Securities Purchase Agreement, the “Valens Agreements”) and (b)
Laurus to agree certain  amendments to the Notes as set forth in (i) that
certain Amended and Restated Secured Term 


--------------------------------------------------------------------------------

Note made by the Company in favor of Laurus in the original principal amount of
$1,428,000  and (ii) that certain Third Amended and Restated Secured Term Note
made by the Company in  favor of Laurus in the original principal amount of
$1,966,667 (collectively, the “Amended  Laurus Notes”), each of the Company and
the Guarantors hereby:                        a.   represents and warrants to
Laurus that it has reviewed and approved the  terms and provisions of each of
the Valens Agreements, the Amended Laurus Notes and the  documents, instruments
and agreements entered into in connection therewith;                        b. 
 acknowledges, ratifies and confirms that all of the terms, conditions, 
representations and covenants contained in the Existing Laurus Agreements are in
full force and  effect and shall remain in full force and effect after giving
effect to the execution and  effectiveness of each of the Valens Agreements and
the Amended Laurus Notes (provided that  the representations and warranties made
by the Company in the Existing Laurus Agreements  shall be true and correct only
as of the date of such agreements);                          c.   represents and
warrants that no offsets, counterclaims or defenses exist as  of the date hereof
with respect to any of the undersigned’s obligations under any Existing Laurus 
Agreements;                            d.   acknowledges, ratifies and confirms
the grant by each of the Company and  the Guarantors to Laurus of a security
interest in the assets of (including the equity interests  owned by) each of the
Company and the Guarantors, respectively, as more specifically set forth  in the
Existing Laurus Agreements, as applicable (the “Security Interest Grants”) and
(ii) that  the Security Interest Grants secure all the Obligations (as defined
in the Existing Laurus  Agreements); and                            e. 
 acknowledges and confirms that (i) the occurrence of an Event of Default  under
any of the Existing Laurus Agreements shall constitute an Event of Default under
the  Valens Agreements and (ii) the occurrence of an Event of Default under any
of the Valens  Agreements shall constitute an Event of Default under the
Existing Laurus Agreements.              This letter agreement shall be governed
by and construed in accordance with the laws of  the State of New York without
regard to the conflicts of law provisions thereof. This letter  agreement may be
executed by the parties hereto in one or more counterparts, each of which  shall
be deemed an original and all of which when taken together shall constitute one
and the  same agreement. Any signature delivered by a party by facsimile or
electronic transmission shall  be deemed to be an original signature hereto.   
  [The remainder of this page is intentionally left blank]     2


--------------------------------------------------------------------------------

          In Witness Whereof, the undersigned have executed this Reaffirmation
and Ratification  Agreement this 28th day of September, 2007.            eLEC
COMMUNICATIONS CORP.          By: /s/ Paul H.
Riss                                                                  Name: Paul
H. Riss          Title: Chief Executive Officer        Address: 75 South
Broadway, Suite 302, White      Plains, NY 10602          Facsimile:
914-682-0820          VOX COMMUNICATIONS CORP.          By: /s/ Paul H.
Riss                                                                  Name: Paul
H. Riss          Title: Chief Executive Officer          Address: 75 South
Broadway, Suite 302, White      Plains, NY 10602          Facsimile:
914-682-0820          AVI HOLDING CORP.          By: /s/ Paul H.
Riss                                                                  Name: Paul
H. Riss          Title: Chief Executive Officer          Address: 75 South
Broadway, Suite 302, White      Plains, NY 10602          Facsimile:
914-682-0820      3


--------------------------------------------------------------------------------

    TELCOSOFTWARE.COM CORP.          By: /s/ Paul H.
Riss                                                        Name: Paul H. Riss 
        Title: Chief Executive Officer          Address: 75 South Broadway,
Suite 302, White      Plains, NY 10602          Facsimile: 914-682-0820         
LINE ONE, INC.              By: /s/ Paul H.
Riss                                                        Name: Paul H. Riss 
        Title: Chief Executive Officer          Address: 75 South Broadway,
Suite 302, White      Plains, NY 10602          Facsimile: 914-682-0820   
Acknowledged and Agreed to by:            LAURUS MASTER FUND, LTD.           
By: /s/ Pat Regan                          Name: Pat Regan          Title:
Senior Managing Director              4


--------------------------------------------------------------------------------